concurring opinion. McCulloch, C. J. The writer and Mr. Justice Smith concur in the judgment of affirmance on grounds unnecessary to discuss, since they are not discussed in the opinion of the majority, but we are unwilling to subscribe to the doctrine that a member of an organization under contract with employers for the benefit of its members cannot recover damages for breach of the contract from one who has wrongfully caused the breach, merely because the contract of employment was not for a definite period. A contract of that kind may not be enforceable against the employer (St. L. I. M. & S. Ry. Co. v. Matthews, 64 Ark. 398), nevertheless one who wrongfully causes a discharge from employment thereunder should be held liable in damages for such wrongful act.